Title: From Alexander Hamilton to Josias Carvel Hall, 24 October 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            N. York Oct. 24th. 1799
          
          I have just recd. yr. letter of the 20th inst.
          I can only lament, that notwithstandg. the assurances made to me both verbally and by letter, and may very urgent & reiterated remonstrances requisitions  a the transmission of money for your regiment experiences a so painful a delay—
          I ne hope nevertheless that by this time effectual measures have been taken to obviate complaints of that kind, I am Sir the difficulty. The matter has received a just attention from me—
          With great consideration &c—
          
            P.S. I thank you for the information Contd. in yr. confidential letter—
          
          Col: Hall—
        